Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-25 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 07/01/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 10,  and 18 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1, 4-10, 13-18, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (US 20160027779 A1 – hereinafter Loo) in view of Doornbos et al. (US 20130270607 A1 – hereinafter Doornbos).
Regarding Claim 1, Loo teaches an electronic device (see the entire document; Figs.1-2; specifically, [0043]-[0044], and as cited below), comprising:

    PNG
    media_image1.png
    241
    293
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    214
    430
    media_image2.png
    Greyscale

Loo – Fig. 1					Loo – Fig. 2
a semiconductor channel layer (4; Fig. 2; [0043] – “channel 4”) on a semiconductor buffer layer (3 – “buffer layer 3”) on a substrate (1), wherein the semiconductor buffer layer (3) and a portion of the semiconductor channel layer (4) are in a trench in a dielectric layer (STI 2) above the substrate (3 and 4 are in trench 10 above 1), 
a gate electrode (60 – shown in Fig. 1) on the semiconductor channel layer (4).  
Loo as applied above does not expressly disclose the semiconductor channel layer having a first portion and a second portion adjacent to the first portion, the first portion comprising a first semiconductor, the second portion comprising a second semiconductor that has a bandgap greater than a bandgap of the first semiconductor.
However, it is well-known in the art to form channels formed of two different materials as is also taught by Doornbos (Doornbos teaches a channel 301 formed of a first portion 303 and a second portion 401. 303 formed of InAs and 401 formed of GaSb, therefore their band gaps are different due to being formed of different materials. See [0028] with respect to figures 4A-4B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace Loo’s channel layer 4 with channel 301 with a first portion 303 formed of InAs and a second portion 401 formed of GaSB with different band gaps of Doornbos.
 The ordinary artisan would have been motivated to replace Loo’s channel layer 4 with the channel 301 of Doornbos in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 4, the combination of Loo and Doornbos teaches claim 1 from which claim 4 depends.
But, Loo does not expressly disclose wherein each of the first semiconductor and the second semiconductor comprises a III-V semiconductor material.  
However, Doornbos teaches wherein each of the first semiconductor and the second semiconductor comprises a III-V semiconductor material (Doornbos [0025], [0028]).  
Doornbos into Loo.
 The ordinary artisan would have been motivated to integrate the forming of the channel layer with two different layers of different compositions as taught by Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 5, the combination of Loo and Doornbos teaches claim 1 from which claim 5 depends.
But, Loo does not expressly disclose wherein the first semiconductor comprises indium gallium arsenide, indium arsenide, indium antimonide, indium gallium antimonide, indium gallium arsenide antimonide (In xGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai-xAsyPi-y), indium gallium phosphide antimonide (InxGai-xPySbi-y), indium aluminum -2- Serial No.: 16/612,259arsenide antimonide (InxAli-xAsySbi-y), indium aluminum arsenide phosphide (InxAli-xAsyPi-y), where 0.ltoreq.x.ltoreq.1, Oysl, or any combination thereof.  
However, Doornbos teaches wherein the first semiconductor comprises indium gallium arsenide, indium arsenide, indium antimonide, indium gallium antimonide, indium gallium arsenide antimonide (In xGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai-xAsyPi-y), indium gallium phosphide antimonide (InxGai-xPySbi-y), indium aluminum -2- Serial No.: 16/612,259arsenide antimonide (InxAli-xAsySbi-y), indium aluminum arsenide yPi-y), where 0.ltoreq.x.ltoreq.1, Oysl, or any combination thereof (Doornbos [0025], [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the first semiconductor layer of indium arsenide as taught by Doornbos into Loo.
 The ordinary artisan would have been motivated to integrate the forming of the forming of the first semiconductor layer of indium arsenide as taught by Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 6, the combination of Loo and Doornbos teaches claim 1 from which claim 6 depends.
But, Loo does not expressly disclose wherein the second semiconductor comprises gallium arsenide, indium phosphide, gallium phosphide, indium gallium phosphide, aluminum gallium arsenide, gallium arsenide antimonide (GaAsxSbi-x) (where 0<x 1), indium gallium arsenide antimonide (InxGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai-xAsyPi-y), indium gallium arsenide phosphide antimonide InxGai-xPySbi-y (where 0<x<0.3, O<y<1), indium aluminum arsenide antimonide InxAli-xAsySbi-y, indium aluminum arsenide phosphide (InxAli- xAsyPi-y) (where 0.8<x 1, O<y<1), or any combination thereof.  
However, Doornbos teaches wherein the second semiconductor comprises gallium arsenide, indium phosphide, gallium phosphide, indium gallium phosphide, aluminum gallium arsenide, gallium arsenide antimonide (GaAsxSbi-x) (where 0<x 1), indium gallium arsenide antimonide (InxGai-xAsySbi-y), indium gallium arsenide yPi-y), indium gallium arsenide phosphide antimonide InxGai-xPySbi-y (where 0<x<0.3, O<y<1), indium aluminum arsenide antimonide InxAli-xAsySbi-y, indium aluminum arsenide phosphide (InxAli- xAsyPi-y) (where 0.8<x 1, O<y<1), or any combination thereof (Doornbos [0025], [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the second semiconductor layer of indium arsenide as taught by Doornbos into Loo.
 The ordinary artisan would have been motivated to integrate the forming of the second semiconductor layer of indium gallium arsenide antimonide as taught by Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 7, the combination of Loo and Doornbos teaches claim 1 from which claim 7 depends.
But, Loo does not expressly disclose wherein the width of the second portion is from 5 nanometers to 10 nanometers.
However, Doornbos teaches wherein the width of the second portion is from 5 nanometers to 10 nanometers (Doornbos – [0030] – “second layer 401 may be formed to have a thickness of between about 0.6 nm and about 5 nm” – that is overlapping range).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the second semiconductor with a thickness of 5 nm as taught by Doornbos into Loo.
Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 8, the combination of Loo and Doornbos teaches the electronic device of claim 1, further comprising a source/drain region in a recess in the semiconductor channel layer (Loo “Source/Drain areas” – [0043]); and a gate dielectric on the semiconductor channel layer (Loo “within trenches in a dielectric layer” – [0043]).  
Regarding Claim 9, the combination of Loo and Doornbos teaches claim 1 from which claim 9 depends.
But, Loo does not expressly disclose wherein the first portion of the semiconductor channel layer comprises an undercut region extending laterally underneath the gate electrode, and wherein the second portion is in the undercut region.  
However, Doornbos teaches wherein the first portion of the semiconductor channel layer comprises an undercut region extending laterally underneath the gate electrode, and wherein the second portion is in the undercut region (Doornbos Fig. 8A – shows channel 301 comprising the first portion and the second portion extends underneath the gate structure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first portion of the semiconductor channel layer comprises an undercut region extending laterally Doornbos into Loo as is well known.
The ordinary artisan would have been motivated to integrate Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].

Regarding Claim 10, Loo teaches a system (see the entire document; Figs.1-2; specifically, [0043]-[0044], and as cited below), comprising:
a chip including an electronic device (see [0012], [0078]) comprising 
a semiconductor channel layer (4; Fig. 2; [0043] – “channel 4”) on a semiconductor buffer layer (3) on a substrate (1), wherein the semiconductor buffer layer (3) and a portion of the semiconductor channel layer (4) are in a trench in a dielectric layer (STI 2) above the substrate (3 and 4 are in trench 10 above 1), 
Serial No.: 16/612,259a gate electrode (60 – shown in Fig. 1) on the semiconductor channel layer (4).  
But, Loo as applied above does not expressly disclose the semiconductor channel layer having a first portion and a second portion adjacent to the first portion, the first portion comprising a first semiconductor, the second portion comprising a second semiconductor that has a bandgap greater than a bandgap of the first semiconductor.
However, it is well-known in the art to form channels formed of two different materials as is also taught by Doornbos (Doornbos teaches a channel 301 formed of a first portion 303 and a second portion 401. 303 formed of InAs and 401 formed of GaSb, therefore their band gaps are different. See [0028] with respect to figures 4A-4B).
Loo’s channel layer 4 with channel 301 with a first portion 303 formed of InAs and a second portion 401 formed of GaSB with different band gaps of Doornbos.
 The ordinary artisan would have been motivated to replace Loo’s channel layer 4 with the channel 301 of Doornbos in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 13, the combination of Loo and Doornbos teaches claim 10 from which claim 13 depends.
But, Loo does not expressly disclose wherein each of the first semiconductor and the second semiconductor comprises a III-V semiconductor material.  
However, Doornbos teaches wherein each of the first semiconductor and the second semiconductor comprises a III-V semiconductor material (Doornbos [0025], [0028]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the channel layer with two different layers of different compositions as taught by Doornbos into Loo.
 The ordinary artisan would have been motivated to integrate the forming of the channel layer with two different layers of different compositions as taught by Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 14, the combination of Loo and Doornbos teaches claim 10 from which claim 14 depends.
But, Loo does not expressly disclose wherein the first semiconductor comprises indium gallium arsenide, indium arsenide, indium antimonide, indium gallium antimonide, indium gallium arsenide antimonide (In xGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai-xAsyPi-y), indium gallium phosphide antimonide (InxGai-xPySbi-y), indium aluminum -2- Serial No.: 16/612,259arsenide antimonide (InxAli-xAsySbi-y), indium aluminum arsenide phosphide (InxAli-xAsyPi-y), where 0.ltoreq.x.ltoreq.1, Oysl, or any combination thereof.  
However, Doornbos teaches wherein the first semiconductor comprises indium gallium arsenide, indium arsenide, indium antimonide, indium gallium antimonide, indium gallium arsenide antimonide (In xGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai-xAsyPi-y), indium gallium phosphide antimonide (InxGai-xPySbi-y), indium aluminum -2- Serial No.: 16/612,259arsenide antimonide (InxAli-xAsySbi-y), indium aluminum arsenide phosphide (InxAli-xAsyPi-y), where 0.ltoreq.x.ltoreq.1, Oysl, or any combination thereof (Doornbos [0025], [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the first semiconductor layer of indium arsenide as taught by Doornbos into Loo.
 The ordinary artisan would have been motivated to integrate the forming of the forming of the first semiconductor layer of indium arsenide as taught by Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 15, the combination of Loo and Doornbos teaches claim 10 from which claim 15 depends.
But, Loo does not expressly disclose wherein the second semiconductor comprises gallium arsenide, indium phosphide, gallium phosphide, indium gallium phosphide, aluminum gallium arsenide, gallium arsenide antimonide (GaAsxSbi-x) (where 0<x 1), indium gallium arsenide antimonide (InxGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai-xAsyPi-y), indium gallium arsenide phosphide antimonide InxGai-xPySbi-y (where 0<x<0.3, O<y<1), indium aluminum arsenide antimonide InxAli-xAsySbi-y, indium aluminum arsenide phosphide (InxAli- xAsyPi-y) (where 0.8<x 1, O<y<1), or any combination thereof.  
However, Doornbos teaches wherein the second semiconductor comprises gallium arsenide, indium phosphide, gallium phosphide, indium gallium phosphide, aluminum gallium arsenide, gallium arsenide antimonide (GaAsxSbi-x) (where 0<x 1), indium gallium arsenide antimonide (InxGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai-xAsyPi-y), indium gallium arsenide phosphide antimonide InxGai-xPySbi-y (where 0<x<0.3, O<y<1), indium aluminum arsenide antimonide InxAli-xAsySbi-y, indium aluminum arsenide phosphide (InxAli- xAsyPi-y) (where 0.8<x 1, O<y<1), or any combination thereof (Doornbos [0025], [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the second semiconductor layer of indium arsenide as taught by Doornbos into Loo.
 The ordinary artisan would have been motivated to integrate the forming of the second semiconductor layer of indium gallium arsenide antimonide as taught by Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 16, the combination of Loo and Doornbos teaches claim 10 from which claim 16 depends.
But, Loo does not expressly disclose wherein the width of the second portion is from 5 nanometers to 10 nanometers.
However, Doornbos teaches wherein the width of the second portion is from 5 nanometers to 10 nanometers (Doornbos – [0030] – “second layer 401 may be formed to have a thickness of between about 0.6 nm and about 5 nm” – that is overlapping range).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the second semiconductor with a thickness of 5 nm as taught by Doornbos into Loo.
The ordinary artisan would have been motivated to integrate Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 17, the combination of Loo and Doornbos teaches the electronic device of claim 1, further comprising a source/drain region in a recess in the semiconductor channel layer (Loo “Source/Drain areas” – [0043]); and a gate dielectric on the semiconductor channel layer (Loo “within trenches in a dielectric layer” – [0043]).  
Regarding Claim 18, Loo teaches a method to manufacture an electronic device (see the entire document; Figs.1-2; specifically, [0043]-[0044], and as cited below), comprising:
depositing a semiconductor channel layer (4; Fig. 2; [0043] – “channel 4”) comprising a first semiconductor on a semiconductor buffer layer (3) on a substrate (1), wherein the semiconductor buffer layer (3) and a portion of the semiconductor channel layer (4) formed in a trench in a dielectric layer above the substrate (3 and 4 are in trench 10); 
forming a gate electrode (60 – shown in Fig. 1) on the semiconductor channel layer (4).
But, Loo as applied above does not expressly disclose
forming an undercut region in the semiconductor channel layer; 
depositing a second semiconductor in the undercut region, wherein the second semiconductor that has a bandgap greater than a bandgap of the first semiconductor.  
However, Doornbos teaches forming an undercut region in the semiconductor channel layer (Doornbos undercut region in the channel 301 in Fig. 4A); 
depositing a second semiconductor (Doornbos 401 over 303 in Fig. 4A) in the undercut region, wherein the second semiconductor that has a bandgap greater than a bandgap of the first semiconductor (Doornbos 303 formed of InAs and 401 formed of GaSb, therefore their band gaps are different. See [0028] with respect to figures 4A-4B).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace Loo’s channel layer 4 with 301 with of a first portion 303 formed of InAs and a second portion 401 formed of GaSB with different band gaps of Doornbos.
 The ordinary artisan would have been motivated to replace Loo’s channel layer 4 with the channel 301 of Doornbos in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 21, the combination of Loo and Doornbos teaches claim 18 from which claim 21 depends.
But, Loo does not expressly disclose wherein each of the first semiconductor and the second semiconductor comprises a III-V semiconductor material.  
However, Doornbos teaches wherein each of the first semiconductor and the second semiconductor comprises a III-V semiconductor material (Doornbos [0025], [0028]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the channel layer with two different layers of different compositions as taught by Doornbos into Loo.
 The ordinary artisan would have been motivated to integrate the forming of the channel layer with two different layers of different compositions as taught by Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 22, the combination of Loo and Doornbos teaches claim 18 from which claim 22 depends.
Loo does not expressly disclose wherein the first semiconductor comprises indium gallium arsenide, indium arsenide, indium antimonide, indium gallium antimonide, indium gallium arsenide antimonide (InxGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai- xAsyPi-y), indium gallium phosphide antimonide (InxGai-xPySbi-y), indium aluminum arsenide antimonide (InxAli-xAsySbi-y), indium aluminum arsenide phosphide (InxAli-xAsyPi-y), where 0<x<1, 0<y 1, or any combination thereof.  
However, Doornbos teaches wherein the first semiconductor comprises indium gallium arsenide, indium arsenide, indium antimonide, indium gallium antimonide, indium gallium arsenide antimonide (In xGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai-xAsyPi-y), indium gallium phosphide antimonide (InxGai-xPySbi-y), indium aluminum -2- Serial No.: 16/612,259arsenide antimonide (InxAli-xAsySbi-y), indium aluminum arsenide phosphide (InxAli-xAsyPi-y), where 0.ltoreq.x.ltoreq.1, Oysl, or any combination thereof (Doornbos [0025], [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the first semiconductor layer of indium arsenide as taught by Doornbos into Loo.
 The ordinary artisan would have been motivated to integrate the forming of the forming of the first semiconductor layer of indium arsenide as taught by Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 23, the combination of Loo and Doornbos teaches claim 18 from which claim 23 depends.
Loo does not expressly disclose wherein the second semiconductor comprises gallium arsenide, indium phosphide, gallium phosphide, indium gallium phosphide, aluminum gallium -5- Serial No.: 16/612,259Examiner: Rahman, Mohammad A. Attorney Docket No. P117489PCT-USArt Unit: 2898arsenide, gallium arsenide antimonide (GaAsxSbi-x) (where 0<x 1), indium gallium arsenide antimonide (InxGai-xAsySb1-y), indium gallium arsenide phosphide (InxGai-xAsyP1-y), indium gallium arsenide phosphide antimonide InxGai-xPySbi-y (where O<x<0.3, Oy 1), indium aluminum arsenide antimonide InxAli-xAsySbi-y, indium aluminum arsenide phosphide (InxAli- xAsyPi-y) (where 0.8<x 1, Oy<I), or any combination thereof.  
However, Doornbos teaches wherein the second semiconductor comprises gallium arsenide, indium phosphide, gallium phosphide, indium gallium phosphide, aluminum gallium arsenide, gallium arsenide antimonide (GaAsxSbi-x) (where 0<x 1), indium gallium arsenide antimonide (InxGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai-xAsyPi-y), indium gallium arsenide phosphide antimonide InxGai-xPySbi-y (where 0<x<0.3, O<y<1), indium aluminum arsenide antimonide InxAli-xAsySbi-y, indium aluminum arsenide phosphide (InxAli- xAsyPi-y) (where 0.8<x 1, O<y<1), or any combination thereof (Doornbos [0025], [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the second semiconductor layer of indium arsenide as taught by Doornbos into Loo.
 The ordinary artisan would have been motivated to integrate the forming of the second semiconductor layer of indium gallium arsenide antimonide as taught by Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 24, the combination of Loo and Doornbos teaches claim 18 from which claim 24 depends.
But, Loo does not expressly disclose wherein the width of the second portion is from 5 nanometers to 10 nanometers.
However, Doornbos teaches wherein the width of the second portion is from 5 nanometers to 10 nanometers (Doornbos – [0030] – “second layer 401 may be formed to have a thickness of between about 0.6 nm and about 5 nm” – that is overlapping range).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the second semiconductor with a thickness of 5 nm as taught by Doornbos into Loo.
The ordinary artisan would have been motivated to integrate Doornbos into Loo in the manner set forth above for, at least, this integration enable modulating properties of the channel layer – see Doornbos [0028].
Regarding Claim 25, the combination of Loo and Doornbos teaches the method of claim 18, further comprising: forming a spacer on the gate electrode (Loo see [0043] for spacer structures 61); etching a portion of the semiconductor channel layer outside the gate electrode to form a recess (Loo see [0043] for “etching”; and depositing a source/drain region in the recess (Loo see [0043] for “Source/Drain areas”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Doornbos and in further view of Wu et al., of record (US 20150214403 A1 – hereinafter Wu).
Regarding Claim 2, the combination of Loo and Doornbos teaches claim 1 from which claim 2 depends.
But, the combination does not expressly disclose wherein the second semiconductor has a conduction band that has a zero offset relative to the conduction band of the first semiconductor.
However, it is well-known in the art to fabricate heterojunctions (in this case two channel regions) with zero offset in conduction band as taught by Wu (see [0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Wu with Loo and Doornbos structure.
The ordinary artisan would have been motivated to integrate Wu’s teachings into Loo and Doornbos in the manner set forth above for, at least, this integration will provide dramatic improvement in base transport factor as well as sufficient discontinuity in valence band energy to ensure lateral conductivity (see Wu [0036]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Doornbos and in further view of Li, of record (US 20160197182 A1 – hereinafter Li).
Regarding Claim 3, the combination of Loo and Doornbos teaches claim 1 from which claim 3 depends.
wherein the second semiconductor has a dopant concentration equal or smaller than 1016 atoms/cm3. 
However, it is well-known in the art to have low dopant concentration in the range of 1E13 atom/cm.sup.2 to 1E15/cm.sup.2 (which is smaller than 10^atoms/cm^3 as claimed) as taught by Li (see Li [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Li into the combination of Loo and Doornbos structure.
The ordinary artisan would have been motivated to integrate Li’s teachings into the combination of Loo and Doornbos in the manner set forth above for, at least, this integration will enable fabricating barrier-lowering semiconductor layers by using a low dopant concentration.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Doornbos and in further view Wu.
Regarding Claim 11, the combination of Loo and Doornbos teaches claim 10 from which claim 11 depends.
But, the combination does not expressly disclose wherein the second semiconductor has a conduction band that has a zero offset relative to the conduction band of the first semiconductor.
However, it is well-known in the art to fabricate heterojunctions (in this case two channel regions) with zero offset in conduction band as taught by Wu (see [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Wu with Loo and Doornbos structure.
The ordinary artisan would have been motivated to integrate Wu’s teachings into Loo and Doornbos in the manner set forth above for, at least, this integration will provide dramatic improvement in base transport factor as well as sufficient discontinuity in valence band energy to ensure lateral conductivity (see Wu [0036]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Doornbos and in further view of Li.
Regarding Claim 12, the combination of Loo and Doornbos teaches claim 10 from which claim 12 depends.
But, the combination does not expressly disclose wherein the second semiconductor has a dopant concentration equal or smaller than 1016 atoms/cm3.
However, it is well-known in the art to have low dopant concentration in the range of 1E13 atom/cm.sup.2 to 1E15/cm.sup.2 (which is smaller than 10^atoms/cm^3 as claimed) as taught by Li (see Li [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Li into the combination of Loo and Doornbos structure.
The ordinary artisan would have been motivated to integrate Li’s teachings into the combination of Loo and Doornbos in the manner set forth above for, at least, this .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Doornbos and in further view Wu.
Regarding Claim 19, the combination of Loo and Doornbos teaches claim 18 from which claim 19 depends.
But, the combination does not expressly disclose wherein the second semiconductor has a conduction band that has a zero offset relative to the conduction band of the first semiconductor.
However, it is well-known in the art to fabricate heterojunctions (in this case two channel regions) with zero offset in conduction band as taught by Wu (see [0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Wu with Loo and Doornbos structure.
The ordinary artisan would have been motivated to integrate Wu’s teachings into Loo and Doornbos in the manner set forth above for, at least, this integration will provide dramatic improvement in base transport factor as well as sufficient discontinuity in valence band energy to ensure lateral conductivity (see Wu [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of Doornbos and in further view of Li.
Regarding Claim 20, the combination of Loo and Doornbos teaches claim 18 from which claim 20 depends.
But, the combination does not expressly disclose wherein the second semiconductor has a dopant concentration equal or smaller than 1016 atoms/cm3.  
However, it is well-known in the art to have low dopant concentration in the range of 1E13 atom/cm.sup.2 to 1E15/cm.sup.2 (which is smaller than 10^atoms/cm^3 as claimed) as taught by Li (see Li [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Li into the combination of Loo and Doornbos structure.
The ordinary artisan would have been motivated to integrate Li’s teachings into the combination of Loo and Doornbos in the manner set forth above for, at least, this integration will enable fabricating barrier-lowering semiconductor layers by using a low dopant concentration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898